UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4851


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LESTER KEITH GUNTER, a/k/a Keith Gunter, a/k/a Gunner,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:13-cr-00176-AWA-DEM-3)


Submitted:   July 31, 2015                 Decided:   September 9, 2015


Before AGEE and    HARRIS,   Circuit    Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James J. Duane, Virginia Beach, Virginia, for Appellant.
Christopher Catizone, Darryl J. Mitchell, Assistant United
States Attorneys, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lester       Keith        Gunter        was       found      guilty         by        a       jury     of

conspiracy to distribute and possess with intent to distribute

50    grams    or       more     of   a    mixture          and     substance           containing             a

detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1),        (b)(1)(A)         (2012).              Gunter       was   sentenced               to     262

months’       imprisonment.               On    appeal,           Gunter      argues             that       the

district court made two errors regarding the jury instructions

and three errors at sentencing.                          We have reviewed the record and

found no reversible error.                  Accordingly, we affirm.

       Gunter       first       challenges           the    jury        instruction              regarding

indirect agreement between conspirators.                                “We review de novo a

claim    that       a    jury     instruction            did      not    correctly               state      the

applicable law.”               United States v. Washington, 743 F.3d 938, 941

(4th Cir. 2014).                Here, even assuming, without deciding, that

the    challenged          instruction          was       erroneous,          we    conclude                that

reversal       is        not     warranted           because         this      error                 was    not

“prejudicial            based    on   a    review         of   the      record          as       a    whole.”

United States v. Moye, 454 F.3d 390, 399 (4th Cir.                                               2006) (en

banc).

       Gunter also challenges the district court’s rejection of

his requested “mere buyer-seller” jury instruction.                                              We review

the district court’s denial of a requested jury instruction for

an abuse of discretion.                   United States v. Sonmez, 777 F.3d 684,

                                                     2
688 (4th Cir. 2015).            We affirm the district court’s rejection

of the request because Gunter has not demonstrated, nor does the

record reflect, that this instruction “dealt with some point in

the   trial    so     important,      that    failure      to   give     the    requested

instruction      seriously         impaired        the   defendant’s        ability      to

conduct his defense.”              United States v. Lighty, 616 F.3d 321,

336   (4th     Cir.    2010).         The    evidence      in    this     case     clearly

demonstrated more than a mere buyer-seller relationship.

      Next,    Gunter     contends         that,    at   sentencing,      the    district

court   violated        his        Fifth     Amendment      right        against    self-

incrimination, a claim we review de novo.                           United States v.

Hall, 551 F.3d 257, 266               (4th Cir. 2009).            Gunter’s claim is

without merit.          Contrary to Gunter’s assertion, the district

court   did    not    draw    an    adverse      inference      because    of    Gunter’s

failure to testify at sentencing, but instead made its findings

based on positive evidence presented at trial and described in

the presentence report.

      Gunter    also     contends      that        the   district    court       erred   in

applying a sentencing enhancement pursuant to U.S. Sentencing

Guidelines      Manual       § 2D1.1(b)(1)          (2013).         In     assessing      a

challenge to the district court’s application of the Guidelines,

this court reviews the district court’s factual findings for

clear error and its legal conclusions de novo.                      United States v.

Alvarado Perez, 609 F.3d 609, 612 (4th Cir. 2010).                          We conclude

                                             3
that the district court did not clearly err.                           Though Gunter

contends that the district court relied on nonexistent trial

testimony,     the    challenged       comments      reflect    an   assessment    of

witness credibility.          As to the factual foundation, we find that

the    district   court      relied    on   evidence     which    had    “sufficient

indicia of reliability.”              United States v. Wilkinson, 590 F.3d
259,    269   (4th    Cir.   2010).         Though    Gunter    insists    that   the

evidentiary       source      of      the       enhancement,     two     cooperating

coconspirators, should not be trusted and thus lack reliability,

this merely reflects different views of witness credibility, a

determination within the district court’s discretion.                         United

States v. Crawford, 734 F.3d 339, 343 (4th Cir. 2013); United

States v. McHan, 101 F.3d 1027, 1038 (4th Cir. 1996).

       Finally, Gunter argues that his within-Guidelines sentence

is substantively unreasonable because it is longer than those of

his codefendants.          We presume that a within-Guidelines sentence

is substantively reasonable.                United States v. Louthian, 756
F.3d 295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

Gunter    bears      the   burden     of    rebutting    this    presumption      “by

showing that the sentence is unreasonable when measured against

the 18 U.S.C. § 3553(a) factors.”                  Id.   We discern no error in

the court’s sentence.          We have reviewed the record and conclude

that, though his sentence was more severe than his codefendants,

Gunter’s sentence was reasonable.                    The court’s reasoning and

                                            4
reliance   on   the    factors   in    § 3553(a)    was       quite   thorough   and

Gunter has not presented – nor does the record provide – any

basis for rebutting the presumption that his within-Guidelines

sentence was substantively reasonable.

     Therefore, we affirm the district court’s judgment.                         We

dispense   with       oral   argument    because        the    facts    and   legal

contentions     are   adequately      presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        5